UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1986


ALMIA J. MCCRIEF,

                Plaintiff - Appellant,

          v.

WACHOVIA BANK, a/k/a Wells Fargo Bank; BANK OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Margaret B. Seymour, Chief
District Judge. (2:12-cv-00072-MBS-BHH)


Submitted:   December 20, 2012             Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Almia J. McCrief, Appellant Pro Se.     Trudy Hartzog Robertson,
MOORE & VAN ALLEN, PLLC, Charleston, South Carolina; R. Michael
Ethridge, John T. Floyd, CARLOCK, COPELAND, SEMLER & STAIR, LLP,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Almia J. McCrief seeks to appeal the district court’s

orders denying his motions seeking recusal of the district court

and magistrate judges and to remand his case to state court.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                     The

orders McCrief    seeks     to   appeal      are   neither   final    orders   nor

appealable interlocutory or collateral orders.                 Accordingly, we

dismiss the appeal for lack of jurisdiction.                  We dispense with

oral   argument   because      the     facts   and   legal    contentions      are

adequately    presented   in     the    materials    before    this   court    and

argument would not aid the decisional process.



                                                                       DISMISSED




                                         2